FILED
                                NOT FOR PUBLICATION                           DEC 09 2013

                                                                        MOLLY C. DWYER, CLERK
                        UNITED STATES COURT OF APPEALS                   U.S. COURT OF APPEALS



                                FOR THE NINTH CIRCUIT


In re: The Disciplinary Proceeding of              No. 12-60035
BENJAMIN BRANDT WASSON,
                                                   BAP No. 11-1709
                  Debtor,

                                                   MEMORANDUM*
BENJAMIN BRANDT WASSON,

                  Appellant,

  v.

UST - UNITED STATES TRUSTEE,
LOS ANGELES,

                  Appellee.


                              Appeal from the Ninth Circuit
                                Bankruptcy Appellate Panel
               Markell, Pappas, and Hollowell, Bankruptcy Judges, Presiding

                               Submitted November 19, 2013**

Before:          CANBY, TROTT, and THOMAS, Circuit Judges.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Benjamin Brandt Wasson, an attorney, appeals pro se from the Bankruptcy

Appellate Panel’s (“BAP”) order dismissing as untimely his appeal from the

bankruptcy court’s order suspending him from practice for one year. We have

jurisdiction under 28 U.S.C. § 158(d). We review de novo. Bank of the West v.

Wiersma (In re Wiersma), 483 F.3d 933, 938 (9th Cir. 2007). We affirm.

      The BAP properly dismissed Wasson’s appeal for lack of jurisdiction

because Wasson filed his notice of appeal more than two years after entry of the

bankruptcy court’s order. See Fed. R. Bankr. P. 8002(a) (“The notice of appeal

shall be filed with the clerk within 14 days of the date of the entry of the judgment,

order, or decree appealed from.”); Fed. R. Bankr. P. 9022(a) (lack of notice of the

entry of a bankruptcy court order does not affect the time to file a notice of appeal);

In re Wiersma, 483 F.3d at 938 (“[T]he failure to timely file a notice of appeal is a

jurisdictional defect barring appellate review.” (citation and internal quotation

marks omitted)).

      AFFIRMED.




                                           2                                    12-60035